             Case 12-37545 Document 265 Filed in TXSB on 04/27/20 Page 1 of 2

                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

 In re:                                                         )         Case No. 12-37545
                                                                )
 AMERISCIENCES, L.P.                                            )         Judge David R. Jones
                                                                )
           Debtor.                                              )         Chapter 7



             PARTIAL TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.

Pioneer Funding Group III, LLC___________                              Edward Ortelli _________________________
Name of Transferee                                                     Name of Transferor

Name and Address where notices to transferee                           Court Claim #: _____48__________________
should be sent:                                                        Amount of Claim: __$90,000.00___________
                                                                                          (50% undivided interest)
                                                                       Date Claim Filed: __03/21/2013____________
Pioneer Funding Group III, LLC
Greeley Square Station
P.O. Box 20188
New York, NY 10001


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.


By: /s/ Adam D. Stein-Sapir____________                                    Date: ____04/27/2020______________
       Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 12-37545 Document 265 Filed in TXSB on 04/27/20 Page 2 of 2
